DETAILED ACTION   

1.	The Office Action is in response to Application 16445284 filed on 06/19/2019. Claims 1- 20 are pending.       

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Information Disclosure Statement
3.  	The information disclosure statements (IDS) submitted on 06/19/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

		CLAIM INTERPRETATION
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claims 17-20   are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Such claim limitation(s) is/are: 
“ means for collecting first image data…” in claim 17;
“means for collecting second image data …” in claim 17;
“means for generating a virtual map” in claim 17;
“means for determining a difference” in claim 17;
“means for determining an occlusion” in claim 17; 
“means for actuating a component” in claim 17;
“means for generating a second virtual map” in claim 18; 
“means for emitting a plurality of light” in claim 19;
“means for collecting the first image data and the second image data during emission” in claim 19;
“means for masking a plurality of pixels” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that:
“means for collecting second image data …” is fig. 6, step 610;
“means for generating a virtual map” is fig. 6, step 625 and paragraph 0066;
“means for determining a difference” is fig. 6, step 635;
“means for determining an occlusion” is fig. 6, step 650;
“means for masking a plurality of pixels” is fig. 6, step 645;
“means for actuating a component” is fig. 6, step 660.
“means for emitting a plurality of light” is fig. 2, component 210 and paragraph 0044.

The spec. does not define clearly of:
 “ means for collecting first image data…”;
 “means for generating a second virtual map”; 
 “means for collecting the first image data and the second image data during emission”.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: 
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
				


		Claim Rejections - 35 USC § 112 (b)

6.	The following is a quotation of 35 U.S.C. 112(b):
	(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

	The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	For claim 17-20, it recites limitations of   “ means for collecting first image data…” in claim 17;
 “means for generating a second virtual map” in claim 18; 
“means for collecting the first image data and the second image data during emission” in claim 19.
As explained in Claim Interpretation, the spec. does not define explicitly of  “ means for collecting first image data…” in claim 17;
 “means for generating a second virtual map” in claim 18; 
“means for collecting the first image data and the second image data during emission” in claim 19.
Thus the scope of the claim is unclear.


Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
        

9	Claim 1-8, 13-15, 17-19 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over HUANG et al.  (CN 108528431)  and in view of Sykula et al. (US 20180370496).   

	Regarding claim 1, HUANG teaches a system (fig. 8), comprising 
	a computer (fig. 8) including a processor (fig. 8, component 702) and a memory, the memory storing instructions executable by the processor (page 31, … be completed by a program instructing the related hardware, and the program can be stored in a computer readable storage medium in one step when the program execution, a method embodiment )to: 
	collect first sensor data from a time-of-flight sensor (as shown in fig. 8, component 701; page 16, … the light reflected by the back surface of the same one of the front target vehicle to the TOF sensor forming depth images); 
	collect second sensor data from one or more sensors (fig. 8, component 707-708, 710; page 3, … using a millimeter wave radar, a laser radar as distance measuring sensor. the motion parameter of the plurality of target vehicles); 
	generate a virtual map (page 3, …The interleaving mapping relation between the first image and the second image of the front road lane is mapped to the second image to generate a plurality of front vehicle recognition range. The interleaving and mapping relationship between the third image and the fourth image to map the back road lane to the fourth image to generate a plurality of backward vehicle identification range; which is a virtual map) of at least one of a light reflectivity or a depth from the time-of-flight sensor from the collected first sensor data and the collected second sensor data (page 16, …the second image is the depth image, the depth image light reflected by the back surface of the same one of the front target vehicle formed to the TOF sensor comprises a uniform distance information, so long as identifying the front target vehicle images position of depth formed in the depth image; page 6, …Specifically, the image sensor obtains the colour or brightness image of the body behind the vehicle environment as a third image and obtaining the depth image of the body behind the vehicle environment as a fourth image by time-of-flight sensor); 
	determine a difference between the light reflectivity or the depth of each pixel of the first sensor data from the light reflectivity or the depth of each corresponding pixel of the virtual map (page 7, …when the first image is a luminance image according to the brightness difference identifying road lane in front of the road traffic lane line and the road surface in the first image); 
	determine an occlusion of the time-of-flight sensor as a number of pixels having respective differences of the light reflectivity or the depth exceeding an occlusion threshold (page 13-14, , creating a front road lane line according to the brightness threshold of the brightness information and the preset first image of binary image…the preset brightness threshold can use histogram statistics-bimodal algorithm to search, and using the preset brightness threshold value and the brightness image of the created front road lane line of the binary image).
	 It is noticed that HUANG does not disclose explicitly actuate a component to clean the  sensor when the occlusion exceeds an occlusion threshold.
	Sykula disclose of actuate a component to clean the sensor when the occlusion exceeds an occlusion threshold (fig 5; step 570, 575, 555, 550; paragraph 0044-0068, process 500 for cleaning one of the external sensors 48 of the vehicle 30… The obstruction level is a quantitative measure of how much of a field of view of the external sensor 48 is obstructed, that is, is blocked by dust, dirt, precipitation, insects, debris, etc. Obstructed portions of the field of view may be identified by, for example, comparing sequential images of the external sensor 48; the portions of the field of view that do not change between the sequential images while the vehicle 30 is in motion are likely obstructed… in a decision block 570, the computer 32 determines the obstruction for each external sensor 48 and determines whether any of the obstructions exceeds the external-sensor obstruction threshold, as described above with respect to the decision block 510… The preset number of attempts may be determined by experimentation to determine how many attempts of pumping the washer fluid are needed to remove different types of obstruction; which is actuate a component to clean the sensor when the occlusion exceeds an occlusion threshold ).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology actuate a component to clean the sensor when the occlusion exceeds an occlusion threshold as a modification to the system for the benefit of cleaning external sensor (paragraph 0044).

	Regarding claim 13, HUANG teaches a method (fig. 8), comprising 
	collect first sensor data from a time-of-flight sensor (as shown in fig. 8, component 701; page 16, … the light reflected by the back surface of the same one of the front target vehicle to the TOF sensor forming depth images); 
	collect second sensor data from one or more sensors (fig. 8, component 707-708, 710; page 3, … using a millimeter wave radar, a laser radar as distance measuring sensor. the motion parameter of the plurality of target vehicles); 
	generate a virtual map (page 3, …The interleaving mapping relation between the first image and the second image of the front road lane is mapped to the second image to generate a plurality of front vehicle recognition range. The interleaving and mapping relationship between the third image and the fourth image to map the back road lane to the fourth image to generate a plurality of backward vehicle identification range; which is a virtual map) of at least one of a light reflectivity or a depth from the time-of-flight sensor from the collected first sensor data and the collected second sensor data (page 16, …the second image is the depth image, the depth image light reflected by the back surface of the same one of the front target vehicle formed to the TOF sensor comprises a uniform distance information, so long as identifying the front target vehicle images position of depth formed in the depth image;  page 6, …Specifically, the image sensor obtains the colour or brightness image of the body behind the vehicle environment as a third image and obtaining the depth image of the body behind the vehicle environment as a fourth image by time-of-flight sensor); 
	determine a difference between the light reflectivity or the depth of each pixel of the first sensor data from the light reflectivity or the depth of each corresponding pixel of the virtual map (page 7, …when the first image is a luminance image according to the brightness difference identifying road lane in front of the road traffic lane line and the road surface in the first image); 
	determine an occlusion of the time-of-flight sensor as a number of pixels having respective differences of the light reflectivity or the depth exceeding an occlusion threshold (page 13-14, , creating a front road lane line according to the brightness threshold of the brightness information and the preset first image of binary image…the preset brightness threshold can use histogram statistics-bimodal algorithm to search, and using the preset brightness threshold value and the brightness image of the created front road lane line of the binary image).
	 It is noticed that HUANG does not disclose explicitly actuate a component to clean the t sensor when the occlusion exceeds an occlusion threshold.
	Sykula disclose of actuate a component to clean the sensor when the occlusion exceeds an occlusion threshold (fig 5; step 570-555, 550; paragraph 0044-0068, process 500 for cleaning one of the external sensors 48 of the vehicle 30… The obstruction level is a quantitative measure of how much of a field of view of the external sensor 48 is obstructed, that is, is blocked by dust, dirt, precipitation, insects, debris, etc. Obstructed portions of the field of view may be identified by, for example, comparing sequential images of the external sensor 48; the portions of the field of view that do not change between the sequential images while the vehicle 30 is in motion are likely obstructed… in a decision block 570, the computer 32 determines the obstruction for each external sensor 48 and determines whether any of the obstructions exceeds the external-sensor obstruction threshold, as described above with respect to the decision block 510… The preset number of attempts may be determined by experimentation to determine how many attempts of pumping the washer fluid are needed to remove different types of obstruction; which is actuate a component to clean the sensor when the occlusion exceeds an occlusion threshold ).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology actuate a component to clean the sensor when the occlusion exceeds an occlusion threshold as a modification to the method for the benefit of cleaning external sensor (paragraph 0044).

	Regarding claim 17, HUANG teaches a system (fig. 8), comprising 
	a time-of-flight sensor (page 16, the light reflected by the back surface of the same one of the front target vehicle to the TOF sensor forming depth images); 
	an image sensor (page 4, …acquiring a first image and a second image of the body in front of the vehicle environment from the front camera 3D, the rear camera 3D to acquire a third image and a fourth image of the body behind the vehicle environment);
	means for collecting first image data from a time-of-flight sensor (as shown in fig. 8, component 701; page 16, … the light reflected by the back surface of the same one of the front target vehicle to the TOF sensor forming depth images); 
	means for collecting second image data from the image sensor (page 4, …acquiring a first image and a second image of the body in front of the vehicle environment from the front camera 3D, the rear camera 3D to acquire a third image and a fourth image of the body behind the vehicle environment); 
	means for generating a virtual map (page 3, …The interleaving mapping relation between the first image and the second image of the front road lane is mapped to the second image to generate a plurality of front vehicle recognition range. The interleaving and mapping relationship between the third image and the fourth image to map the back road lane to the fourth image to generate a plurality of backward vehicle identification range; which is a virtual map) of at least one of a light reflectivity or a depth from the time-of-flight sensor from the collected first image data and the collected second image data (page 16, …the second image is the depth image, the depth image light reflected by the back surface of the same one of the front target vehicle formed to the TOF sensor comprises a uniform distance information, so long as identifying the front target vehicle images position of depth formed in the depth image; page 6, …Specifically, the image sensor obtains the colour or brightness image of the body behind the vehicle environment as a third image and obtaining the depth image of the body behind the vehicle environment as a fourth image by time-of-flight sensor); 
	means for determining a difference between the light reflectivity or the depth of each pixel of the first image data from the light reflectivity or the depth of each corresponding pixel of the virtual map (page 7, …when the first image is a luminance image according to the brightness difference identifying road lane in front of the road traffic lane line and the road surface in the first image); 
	means for determining an occlusion of the time-of-flight sensor as a number of pixels having respective differences of the light reflectivity or the depth exceeding an occlusion threshold (page 13-14, , creating a front road lane line according to the brightness threshold of the brightness information and the preset first image of binary image…the preset brightness threshold can use histogram statistics-bimodal algorithm to search, and using the preset brightness threshold value and the brightness image of the created front road lane line of the binary image).
	 It is noticed that HUANG does not disclose explicitly actuate a component to clean the sensor when the occlusion exceeds an occlusion threshold.
	Sykula disclose of actuate a component to clean the sensor when the occlusion exceeds an occlusion threshold (fig 5; step 570-555, 550; paragraph 0044-0068, process 500 for cleaning one of the external sensors 48 of the vehicle 30… The obstruction level is a quantitative measure of how much of a field of view of the external sensor 48 is obstructed, that is, is blocked by dust, dirt, precipitation, insects, debris, etc. Obstructed portions of the field of view may be identified by, for example, comparing sequential images of the external sensor 48; the portions of the field of view that do not change between the sequential images while the vehicle 30 is in motion are likely obstructed… in a decision block 570, the computer 32 determines the obstruction for each external sensor 48 and determines whether any of the obstructions exceeds the external-sensor obstruction threshold, as described above with respect to the decision block 510… The preset number of attempts may be determined by experimentation to determine how many attempts of pumping the washer fluid are needed to remove different types of obstruction; which is actuate a component to clean the sensor when the occlusion exceeds an occlusion threshold ).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology actuate a component to clean the sensor when the occlusion exceeds an occlusion threshold as a modification to the system for the benefit of cleaning external sensor (paragraph 0044).

	Regarding claim 2, the combination of HUANG and Sykula teaches the limitations of claim 1 as discussed above, In addition, HUANG further discloses that to generate a second virtual map of the other of the light reflectivity and the depth (Abstract, … mapping relation between the third image and the fourth image the rear road lane is mapped to the fourth image to generate a plurality of rear vehicle recognition range ) and to determine the occlusion as the number of pixels having respective differences between the light reflectivity and the depth of the pixel of the first sensor data and the light reflectivity and the depth of the corresponding pixel of the virtual maps exceeding respective light reflectivity and depth thresholds (page 14, …to obtain a plurality of brightness threshold, creating a front road lane line using each luminance threshold value and the corresponding brightness images for each brightness sub-binary images, and using binary images to create a complete front road lane line of the binary image). 

	Regarding claim 3, the combination of HUANG and Sykula teaches the limitations of claim 1 as discussed above, In addition, Sykula further discloses that to actuate a fluid sprayer to spray cleaning fluid onto the time-of-flight sensor when the occlusion exceeds the occlusion threshold (fig. 5, step 570 and 555, which is pump fluid).
	The motivation of combination is the same as in claim 1’s rejection

	
	Regarding claim 4, the combination of HUANG and Sykula teaches the limitations of claim 1 as discussed above, In addition, Sykula further discloses that to identify a type of obstruction of the time-of-flight sensor based on the occlusion (paragraph 0045, … the obstruction level is a quantitative measure of how much of a field of view of the external sensor 48 is obstructed, that is, is blocked by dust, dirt, precipitation, insects, debris, etc).
	The motivation of combination is the same as in claim 1’s rejection

	Regarding claim 5, the combination of HUANG and Sykula teaches the limitations of claim 4 as discussed above, In addition, Sykula further discloses that the type of obstruction is one of light debris, heavy debris, clean water, debris in water, or debris on a light source (paragraph 0045, … the obstruction level is a quantitative measure of how much of a field of view of the external sensor 48 is obstructed, that is, is blocked by dust, dirt, precipitation, insects, debris, etc).
	The motivation of combination is the same as in claim 1’s rejection.

	Regarding claim 6, the combination of HUANG and Sykula teaches the limitations of claim 1 as discussed above, In addition, HUANG further discloses that to actuate a light source to emit a plurality of light pulses and to collect the first sensor data and the second sensor data during emission of the light pulses (page 12, …the time-of-flight sensor time of flight pixel sensor array or set, such as time-of-flight pixel sensor may be an optical sensor, a phase detector or the like, can be detected from the pulse light source, modulating the light source at the time of flight pixel sensor and the object to be inspected between propagation time of flight, thereby detecting the distance from the object and obtaining the depth image).

	Regarding claim 7, the combination of HUANG and Sykula teaches the limitations of claim 1 as discussed above, In addition, HUANG further discloses that to determine the depth for each pixel of the first sensor data and the depth for each pixel of the second sensor data based on a time delay of receipt of illumination for each pixel after emission of the light pulses (page 8-9, … the front target vehicle distance and position relative to the time-of-flight sensor is always changing with time, and road isolation belt distance and position relative to the time-of-flight sensor is approximately does not change over time. Thus the second image (depth image) can be obtained by using two different time of creation time differential depth image to detect the distance and a change in position; page 10, …the interleaving and mapping relation between the first image and the second image is represented in the second image the front target vehicle range of line coordinate of each pixel can be determined at least one pixel row coordinate in the first image adjusted in equal proportion, and imaging lamp of the front target vehicle contained in the corresponding front target vehicle range, thereby generating the car identification area in the first image).

	Regarding claim 8, the combination of HUANG and Sykula teaches the limitations of claim 6 as discussed above, In addition, HUANG further discloses that to determine the light reflectivity for each pixel of the first sensor data and the light reflectivity for each pixel of the second sensor data based on a respective illumination of each pixel after emission of the light pulses (page 16, …the light reflected by the back surface of the same one of the front target vehicle to the TOF sensor forming depth images comprises distance information, and the light reflected by the road surface form depth images is a continuous change of the distance information to the TOF sensor. therefore comprises uniform distance information of depth images and the two junction comprises the distance information of the depth images inevitably formed with continuously changing difference mutation, the mutation difference forms the front target vehicle object boundary in the depth image; page 12, …the time-of-flight sensor time of flight pixel sensor array or set, such as time-of-flight pixel sensor may be an optical sensor, a phase detector or the like, can be detected from the pulse light source, modulating the light source at the time of flight pixel sensor and the object to be inspected between propagation time of flight, thereby detecting the distance from the object and obtaining the depth image).

	Regarding claim 14, the combination of HUANG and Sykula teaches the limitations of claim 13 as discussed above, In addition, HUANG further discloses that to generate a second virtual map of the other of the light reflectivity and the depth (Abstract, … mapping relation between the third image and the fourth image the rear road lane is mapped to the fourth image to generate a plurality of rear vehicle recognition range ) and to determine the occlusion as the number of pixels having respective differences between the light reflectivity and the depth of the pixel of the first sensor data and the light reflectivity and the depth of the corresponding pixel of the virtual maps exceeding respective light reflectivity and depth thresholds (page 14, …to obtain a plurality of brightness threshold, creating a front road lane line using each luminance threshold value and the corresponding brightness images for each brightness sub-binary images, and using binary images to create a complete front road lane line of the binary image). 

	Regarding claim 15, the combination of HUANG and Sykula teaches the limitations of claim 13 as discussed above, In addition, HUANG further discloses that to actuate a light source to emit a plurality of light pulses and to collect the first sensor data and the second sensor data during emission of the light pulses (page 12, …the time-of-flight sensor time of flight pixel sensor array or set, such as time-of-flight pixel sensor may be an optical sensor, a phase detector or the like, can be detected from the pulse light source, modulating the light source at the time of flight pixel sensor and the object to be inspected between propagation time of flight, thereby detecting the distance from the object and obtaining the depth image).

	Regarding claim 18, the combination of HUANG and Sykula teaches the limitations of claim 17 as discussed above, In addition, HUANG further discloses that to generate a second virtual map of the other of the light reflectivity and the depth (Abstract, … mapping relation between the third image and the fourth image the rear road lane is mapped to the fourth image to generate a plurality of rear vehicle recognition range ) and to determine the occlusion as the number of pixels having respective differences between the light reflectivity and the depth of the pixel of the first sensor data and the light reflectivity and the depth of the corresponding pixel of the virtual maps exceeding respective light reflectivity and depth thresholds (page 14, …to obtain a plurality of brightness threshold, creating a front road lane line using each luminance threshold value and the corresponding brightness images for each brightness sub-binary images, and using binary images to create a complete front road lane line of the binary image). 

	Regarding claim 19, the combination of HUANG and Sykula teaches the limitations of claim 17 as discussed above, In addition, HUANG further discloses that to actuate a light source to emit a plurality of light pulses and to collect the first sensor data and the second sensor data during emission of the light pulses (page 12, …the time-of-flight sensor time of flight pixel sensor array or set, such as time-of-flight pixel sensor may be an optical sensor, a phase detector or the like, can be detected from the pulse light source, modulating the light source at the time of flight pixel sensor and the object to be inspected between propagation time of flight, thereby detecting the distance from the object and obtaining the depth image).

10	Claim 9-11, 16, 20 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over HUANG et al.  (CN 108528431)  and in view of Sykula et al. (US 20180370496) and in view of WANG et al.  (CN 111126114).   

	Regarding claim 9, the combination of HUANG and Sykula teaches the limitations of claim 1 as discussed above.
	 It is noticed that HUANG does not disclose explicitly to mask a plurality of pixels of the virtual map, each masked pixel being a pixel of the first sensor data having a respective light reflectivity or depth exceeding a light reflectivity threshold or a depth threshold and the corresponding pixel of the second sensor data having a respective light reflectivity or depth below a second light reflectivity threshold or a second depth threshold.
	WANG disclose of to mask a plurality of pixels of the virtual map (page 7, … each detecting point is judged to be the horizontal marking point or non-level marking point), each masked pixel being a pixel of the first sensor data having a respective light reflectivity or depth exceeding a light reflectivity threshold or a depth threshold and the corresponding pixel of the second sensor data having a respective light reflectivity or depth below a second light reflectivity threshold or a second depth threshold (page 7-8, cloud signal receiving processing unit is connected with a three-dimensional light sensor… a plurality of three-dimensional optical three-dimensional optical sensor capturing road for a sensor coordinate system point information… each sensing line has multiple detecting points. horizontal layer lane judging module is in signal connection data capturing and converting module, a reflectance sensing point horizontal layer lane judging module uses the sensing line of the binarization algorithm and obtaining the binaryzation threshold value, and according to the binarization threshold of each detecting point is judged to be the horizontal marking point or non-level marking point, binarization threshold in at least both of them are different from each other).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology to mask a plurality of pixels of the virtual map, each masked pixel being a pixel of the first sensor data having a respective light reflectivity or depth exceeding a light reflectivity threshold or a depth threshold and the corresponding pixel of the second sensor data having a respective light reflectivity or depth below a second light reflectivity threshold or a second depth threshold as a modification to the method for the benefit of assisting the self-driving positioning so as to improve safety of driving and applicability of the point cloud data (page 8).

	Regarding claim 10, the combination of HUANG, Sykula and WANG teaches the limitations of claim 9 as discussed above. In addition, WANG further discloses of determine the occlusion of the masked pixels (page 8, …analyzes the slope of the adjacent any two detecting lines in plural horizontal marking point, and according to the comparison result of the preset slope threshold and slope the plurality horizontal marking points judged as the same lane line point or different lane line point); the motivation of combination is the same as in claim 9’s rejection;
	Sykula further discloses of actuate the component when the occlusion exceeds the occlusion threshold (fig. 5, step 570 and 555). the motivation of combination is the same as in claim 1’s rejection.

	Regarding claim 11, the combination of HUANG, Sykula and WANG teaches the limitations of claim 9 as discussed above. In addition, WANG further discloses of to identify the masked pixels as pixels of the second sensor data for which light reflectivity or depth data were not collected (page 7-8, three-dimensional light reaches a sensor and the point cloud receiving processing unit, wherein the three dimensional optical sensor set on the vehicle, a plurality of three-dimensional optical three-dimensional optical sensor capturing road for a sensor coordinate system point information… according to the binarization threshold of each detecting point is judged to be the horizontal marking point or non-level marking point… analyzes the slope of the adjacent any two detecting lines in plural horizontal marking point; which means non-level marking point is from second sensor data and not collected since non-level marking point is not used ).
	the motivation of combination is the same as in claim 9’s rejection.

	Regarding claim 16, the combination of HUANG and Sykula teaches the limitations of claim 13 as discussed above.
	 It is noticed that HUANG does not disclose explicitly to mask a plurality of pixels of the virtual map, each masked pixel being a pixel of the first sensor data having a respective light reflectivity or depth exceeding a light reflectivity threshold or a depth threshold and the corresponding pixel of the second sensor data having a respective light reflectivity or depth below a second light reflectivity threshold or a second depth threshold.
	WANG disclose of to mask a plurality of pixels of the virtual map (page 7, … each detecting point is judged to be the horizontal marking point or non-level marking point), each masked pixel being a pixel of the first sensor data having a respective light reflectivity or depth exceeding a light reflectivity threshold or a depth threshold and the corresponding pixel of the second sensor data having a respective light reflectivity or depth below a second light reflectivity threshold or a second depth threshold (page 7-8, cloud signal receiving processing unit is connected with a three-dimensional light sensor… a plurality of three-dimensional optical three-dimensional optical sensor capturing road for a sensor coordinate system point information… each sensing line has multiple detecting points. horizontal layer lane judging module is in signal connection data capturing and converting module, a reflectance sensing point horizontal layer lane judging module uses the sensing line of the binarization algorithm and obtaining the binaryzation threshold value, and according to the binarization threshold of each detecting point is judged to be the horizontal marking point or non-level marking point, binarization threshold in at least both of them are different from each other).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology to mask a plurality of pixels of the virtual map, each masked pixel being a pixel of the first sensor data having a respective light reflectivity or depth exceeding a light reflectivity threshold or a depth threshold and the corresponding pixel of the second sensor data having a respective light reflectivity or depth below a second light reflectivity threshold or a second depth threshold as a modification to the method for the benefit of assisting the self-driving positioning so as to improve safety of driving and applicability of the point cloud data (page 8).

	Regarding claim 20, the combination of HUANG and Sykula teaches the limitations of claim 17 as discussed above.
	 It is noticed that HUANG does not disclose explicitly to mask a plurality of pixels of the virtual map, each masked pixel being a pixel of the first sensor data having a respective light reflectivity or depth exceeding a light reflectivity threshold or a depth threshold and the corresponding pixel of the second sensor data having a respective light reflectivity or depth below a second light reflectivity threshold or a second depth threshold.
	WANG disclose of to mask a plurality of pixels of the virtual map (page 7, … each detecting point is judged to be the horizontal marking point or non-level marking point), each masked pixel being a pixel of the first sensor data having a respective light reflectivity or depth exceeding a light reflectivity threshold or a depth threshold and the corresponding pixel of the second sensor data having a respective light reflectivity or depth below a second light reflectivity threshold or a second depth threshold (page 7-8, cloud signal receiving processing unit is connected with a three-dimensional light sensor… a plurality of three-dimensional optical three-dimensional optical sensor capturing road for a sensor coordinate system point information… each sensing line has multiple detecting points. horizontal layer lane judging module is in signal connection data capturing and converting module, a reflectance sensing point horizontal layer lane judging module uses the sensing line of the binarization algorithm and obtaining the binaryzation threshold value, and according to the binarization threshold of each detecting point is judged to be the horizontal marking point or non-level marking point, binarization threshold in at least both of them are different from each other).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology to mask a plurality of pixels of the virtual map, each masked pixel being a pixel of the first sensor data having a respective light reflectivity or depth exceeding a light reflectivity threshold or a depth threshold and the corresponding pixel of the second sensor data having a respective light reflectivity or depth below a second light reflectivity threshold or a second depth threshold as a modification to the system for the benefit of assisting the self-driving positioning so as to improve safety of driving and applicability of the point cloud data (page 8).

11	Claim 12 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over HUANG et al.  (CN 108528431)  and in view of Sykula et al. (US 20180370496) and in view of SCHLITTENBAUER  (DE 102016003021).   

	Regarding claim 12, the combination of HUANG and Sykula teaches the limitations of claim 1 as discussed above.
	 It is noticed that HUANG does not disclose explicitly to determine an ambient illumination and to determine the light reflectivity for each pixel of the first sensor data and each pixel of the second sensor data based on a difference between the ambient illumination and an amplitude of a light pulse received by each pixel.
	SCHLITTENBAUER disclose of determine an ambient illumination and to determine the light reflectivity for each pixel of the first sensor data and each pixel of the second sensor data based on a difference between the ambient illumination and an amplitude of a light pulse received by each pixel (page 8-9, If the optical sensor is a TOF image sensor, the motor vehicle may 1 The following special embodiment may be provided: A TOF sensor is an optical sensor that outputs depth data and brightness data for each pixel. The active light is evaluated in the sensor, which is in a tolerance of 850 nm +/- 50 nm and which is emitted by an infrared light source…the sensor also absorbs normal ambient light in the frequency range of the infrared light like a normal 2D image sensor. In this measurement mode, the extraneous light is not suppressed, but also evaluated, that is, the total light is the optionally generated active infrared light of the infrared light source plus extraneous light).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology determine an ambient illumination and to determine the light reflectivity for each pixel of the first sensor data and each pixel of the second sensor data based on a difference between the ambient illumination and an amplitude of a light pulse received by each pixel as a modification to the method for the benefit of estimate the light with higher accuracy.


12. 					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
				Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on M - F, alternative, 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZAIHAN JIANG/                                                                                                                                                                                                        Primary Examiner, Art Unit 2423